FILED
                            NOT FOR PUBLICATION                              JUN 26 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50338

               Plaintiff - Appellee,             D.C. No. 3:14-cr-00271-BEN

  v.
                                                 MEMORANDUM*
SACRAMENTO DIAZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                              Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

       Sacramento Diaz appeals the 70-month sentence imposed following his

guilty-plea conviction for importation of methamphetamine in violation of 21

U.S.C. §§ 952 and 960. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Diaz argues that the district court legally erred in denying a minor role

reduction to his base offense level. We review the district court’s interpretation of

the Guidelines de novo and its finding that a defendant did not play a minor role

for clear error. See United States v. Hurtado, 760 F.3d 1065, 1068 (9th Cir. 2014),

cert. denied, 135 S. Ct. 1467 (2015). The record reflects that the district court knew

and applied the correct legal standard, including its duty to compare Diaz’s role to

that of other participants in the drug organization. See U.S.S.G. § 3B1.2

cmt. n.3(A); United States v. Rojas-Millan, 234 F.3d 464, 473-74 (9th Cir. 2000).

Moreover, the court did not clearly err in concluding that Diaz was not a minor

participant given the amount of drugs he transported and the fee he was promised.

See Hurtado, 760 F.3d at 1069.

      AFFIRMED.




                                          2                                       14-50338